1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES L. HINSON,                              )    Case No.: 1:19-cv-01762 NONE JLT
                                                     )
12                   Plaintiff,                      )    ORDER DIRECTING THE CLERK TO CLOSE
                                                     )    THE ACTION
13             v.                                    )
14   SEIU LOCAL 521, et al.,                         )    (Doc. 10)
                                                     )
15                   Defendants.                     )
                                                     )
16
17             The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil
18   Procedure Rule 41(a)(1(A)(1). (Doc. 10) Accordingly, the Clerk of Court is DIRECTED to close this
19   action.
20
21   IT IS SO ORDERED.
22      Dated:       February 6, 2020                          /s/ Jennifer L. Thurston
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
